PER CURIAM.
This is a motion for an appeal from the Clark Circuit Court, W. J. Baxter, Judge.
This action was brought to recover $1,500 for the breach of a contract for personal services. By answer, counter-claim and *141set-off appellant sought to recover $1,250 from appellees. The judgment in favor of appellee, Eugene Culton, Jr., for $1,500 was entered upon the verdict of the jury which we find was properly instructed. . An examination of the record convinces us that the judgment is supported by the pleadings and the evidence and we find no error in the record prejudicial to the substantial rights of appellant.
Motion for appeal is overruled and the judgment is affirmed.